PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Albergaria, Carlos, T.
Application No. 15/871,789
Filed: 15 Jan 2018
For: Illuminated removable 3D accents for license plates and frontal and lateral attachments
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed February 8, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Notice of Non-Compliant Amendment mailed September 18, 2019, which set a period for reply of two (2) months. No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 19, 2019. A Notice of Abandonment was mailed July 9, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to the Notice of Non-Compliant Amendment, (2) the petition fee of $525.00 and (3) a proper statement of unintentional delay.

The application file is being forwarded to Technology Center 3600 for further examination in due course.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions